



COURT OF APPEAL FOR ONTARIO

CITATION: Bondfield Construction Company Limited v. The Globe
    and Mail Inc., 2019 ONCA 283

DATE: 20190410

DOCKET: C65318

Doherty, Pardu and Nordheimer JJ.A.

BETWEEN

Bondfield Construction Company Limited

Responding Party (Appellant)

and

The
    Globe and Mail Inc., Phillip Crawley, Sylvia Stead,

Greg McArthur, Robyn
    Doolittle and Karen Howlett

Moving Parties (Respondents)

Kevin OBrien and Karin Sachar, for the appellant

Carlos Martins and Andrew MacDonald, for the respondents

Heard: February 13, 2019

On appeal from the order of Justice E.M. Morgan of the
    Superior Court of Justice, dated March 28, 2018, with reasons reported at 2018
    ONSC 1880, and from the costs order of Justice E.M. Morgan dated May 29, 2018,
    with reasons reported at 2018 ONSC 3347.

COSTS ENDORSEMENT

[1]

In our view, the
CCAA
proceedings brought against Bondfield do
    not preclude the court from addressing the cost issues relating to the appeal.

Costs of the Motion

[2]

We see no reason to depart from the presumption in s. 137.1(8). There
    should be no order as to costs on the motion.

Costs of the Appeal

[3]

The presumption in s. 137.1(8) does not apply to costs on appeal, but
    can inform the appeal courts exercise of its discretion. Bearing in mind s.
    137.1(8) and the fact that the jurisprudential landscape shifted significantly
    between the motion and the appeal, we award Bondfield costs on the appeal in
    the amount of $8,000, inclusive of disbursements and relevant taxes.

Doherty J.A.

G. Pardu J.A.

I.V.B. Nordheimer
    J.A.


